Citation Nr: 0011049	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  93-26 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right hip and thigh 
disability, to include as secondary to the veteran's service-
connected spondylolisthesis at the L4-S1 level.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active duty for training with the Maryland 
National Guard (NG) from March 16, 1957 to September 15, 
1957, and inactive duty for training from May 2 to May 3, 
1987.  This appeal arises from a February 1993 rating 
decision of the Philadelphia, Pennsylvania, Regional Office 
(RO) which denied service connection, on both a primary and 
secondary basis, for a right hip and thigh disability.  The 
Board of Veterans' Appeals (Board) remanded this matter in 
October 1995 and March 1999 to develop pertinent medical 
evidence.  The case has been returned for further appellate 
consideration.


FINDINGS OF FACT

1.  Although the veteran sustained a back injury during 
service and experienced hip pain at that time, there is no 
objective medical evidence that the veteran sustained a right 
hip/thigh injury or disease during his military service.

2.  The veteran has been diagnosed with mild degenerative 
arthritis of both hips. 

3.  While the record includes a June 1992 assessment of 
degenerative joint disease of the right hip due to injury 
(trauma), there is no competent medical evidence of a nexus 
between current right hip disability and either the veteran's 
military service or his service-connected low back 
disability. 




CONCLUSION OF LAW

The veteran's claim for service connection for right hip and 
thigh disability, to include as secondary to his service-
connected low back disability, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A military emergency care report apparently dated in early 
May 1987 noted that the veteran was seen for complaints of 
lower back pain after "going over a wall" during his NG 
annual training.  He also complained of right leg and foot 
numbness and weakness.  The assessment was ruptured disc at 
the L4-L5 level.  A lumbar spine X-ray report of May 1987 
noted a fusion anomaly at the L5 vertebra, Grade I 
spondylolisthesis at the L5-S1 level, and suspected 
spondylolysis at the L5 level.  An outpatient examiner 
reported that these X-rays showed moderate arthritis and 
spina bifida occulta at the L5 vertebra.  A separate entry of 
May 1987 reported the veteran's complaints of severe pain in 
his lower back, right hip, and right leg.  He also complained 
of sensory deficit and weakness in his right leg.  The 
impressions were herniated nucleus pulpous (HNP), situational 
anxiety and depression, and psychogenic magnification of pain 
and disability.  The contemporaneous service medical records 
also noted a diagnosis of lumbar muscle strain.  Although it 
is not clear what initial treatment was given, the veteran 
was referred for six weeks of follow-up orthopedic care.  A 
NG duty status report of late May 1987 indicated that the 
veteran had sustained a low back injury during military 
bayonet training.

A service medical record dated in early June 1987 reported 
the veteran's claim that his severe low back and right lower 
extremity pain had remained unchanged even after treatment.  
The author indicated that the veteran's electromyogram (EMG) 
and nerve conduction study (NCS) indicated that there was no 
spinal root irritation.  A computerized tomography (CT) scan 
showed laterally bulging disc and spondylolysis.  However, 
the physician opined, based on the CT scan results, that the 
bulging disc was effacing but not obliterating the fat pad 
between the disc and the nerve root or thecal sac.  It was 
the author's impression that a normal bone scan indicated 
that the spondylolysis at the L5-S1 level was not an acute, 
but instead a long-standing problem.  The physician found 
that facet hypertrophy seen at the L5-S1 and L4-L5 levels 
indicated probable early-moderate disc degeneration with 
secondary reaction facet hypertrophy due to chronic over 
stress.  The examiner opined:  

The symptom complex and pain drawing [do] 
not correlate with an anatomically 
somatically based clinical entity.  
Furthermore[,] the clinical exam, though 
there are clear positive findings[,] also 
shows evidence of overlay with 
psychogenic pain manifestation.

The diagnoses were mechanical low back pain due to facet 
strain secondary to L4-L5 and L5-S1 (early-moderate) disc 
disease, lateral disc herniation which may or may not be 
contributing to the veteran's symptoms, and anxiety and 
depression with resulting alteration in subjective and 
objective pain presentation.  It was opined that the 
veteran's disc disease was the likely cause of his low back 
and referred posterior thigh pain.  The service medical 
records noted that the veteran refused a psychiatric 
consultation in mid-June 1987 on the grounds that his problem 
was with his back and not his head.

Beginning in the late 1980's, the veteran's VA medical 
records reflect treatment for his low back disability.  A VA 
neurological consultation of August 1990 reported that the 
veteran's symptoms included radiating pain into his right 
lower extremity.  The diagnoses were L5-S1 spondylolisthesis, 
myofascial injury (syndrome) of the lumbar spine, and chronic 
low back pain.  Lumbar spine myelogram and CT scan ruled out 
a ruptured disc in the lumbar spine, but did indicate 
degenerative changes.  An outpatient record of January 1991 
noted an assessment of lumbosacral spondylosis and a "pretty 
large degree" of secondary gain syndrome.  In March 1991, a 
magnetic resonance image (MRI) of the veteran's lumbar spine 
revealed no evidence of herniated disc, however there was 
degenerative disc disease at the L5-S1 level, and a dural 
cyst at the S2-S3 level.  A VA neuro-surgery consultation of 
April 1991 reported diagnoses of myofascial low back 
syndrome, mostly on the right side; spondylolisthesis at the 
L5-S1 level; and degenerative disc disease at the L5-S1 
level.  The report of a VA vascular consultation of November 
1991 indicated that the veteran's symptoms included back pain 
with numbness and tingling radiating down his right leg.  The 
physician determined that the veteran did not present any 
evidence of arterial insufficiency in the lower extremities.  
A November 1991 VA outpatient treatment record includes a 
notation that, based on the radiological findings, the 
veteran's low back pain that radiated into his lower right 
extremity was probably the result of osteoarthritis of the 
lumbar spine.

The veteran underwent VA orthopedic and neurological 
examinations in October 1990.  Objective examination revealed 
low back pain that radiated into his right leg.  The 
diagnoses included spondylolisthesis at the L5-S1 level, 
minimal spondylosis, and chronic low back pain.  

In December 1990, based upon VA records of treatment and 
examination, the RO granted the veteran service connection 
for spondylolisthesis of the lumbar spine, and evaluated the 
condition as 40 percent disabling.  

In November 1991, the veteran filed a claim specifically for 
service connection of disorders in his right hip and thigh, 
secondary to his lumbosacral disability.  The veteran 
commented:

I have been told by one of the physicians 
at the [VA Medical Center] that the 
problems I am experiencing maybe caused 
by a pinched nerve in my back.

A VA neurological examination was provided to the veteran in 
early June 1992.  This examination reported a history that 
the veteran injured his low back in 1987 and now complained 
of low back pain that radiated into his right leg and foot.  
The examiner reported that lumbar spine CT scan and MRI 
showed degenerating, but not protruding, disc at the L5-S1 
and L4-L5 levels.  Spondylolisthesis was also noted at the 
L5-S1 level.  The diagnoses were L5-S1 spondylolisthesis and 
right hemisensory deficit.  

In addition, the veteran was given a VA orthopedic 
examination in mid-June 1992.  This examination report did 
not include any discussion of the veteran's medical history 
or previous injuries.  It was reported that the veteran had a 
postural abnormality of a pelvic tilt to the right.  On 
examination, it was revealed that the veteran walked with a 
moderate limp and that he showed evidence of muscular atrophy 
in his right thigh, that is, it was one inch smaller in 
circumference than the left thigh.  The examiner commented 
that radiological studies of the lumbar spine revealed a mild 
compression deformity of the posterior aspect of the L5 
vertebra that was felt likely due to an old trauma.  It was 
also noted that an X-ray of the right hip showed degenerative 
changes.  The diagnosis was residual of an injury to the 
lower spine and right hip with degenerative arthritis of the 
lumbar spine and right hip.  The actual radiological reports 
of June 1992 noted that the right hip had a small bony 
density at the superior aspect of the right hip joint that 
should be differentiated among old chip fracture and 
calcified old hematoma.  In addition, mild degenerative 
arthritis was noted in the right hip.  The X-ray report of 
the lumbar spine of the same date noted spina bifida occulta 
at the L5 level.  Also noted was a mild compression deformity 
of the posterior aspect of the L5 vertebra that was opined to 
be most likely due to an old trauma.

In February 1993, the RO denied secondary service connection, 
stating that there was no medical evidence relating any hip 
or leg condition to the service-connected back disability.  
In the veteran's substantive appeal of September 1993, he 
asserted that his military physicians had told him that his 
low back and right hip/thigh pain was the result of chronic 
arthritis.  The Board remanded this case in October 1995 in 
order to obtain a medical opinion on whether any current 
disability associated with the veteran's right hip/thigh was 
the result of his in-service injury or was 
incurred/aggravated by his service-connected low back 
disability.

A VA outpatient record of April 1995 indicates that the 
veteran was seen for his complaints of low back pain and loss 
of sensation in his right lower extremity.  On examination of 
the veteran, the physician noted the following:

He is able to move the toes and ankles 
but he is unwilling to exert effort 
because he says it causes pain.  He is 
unwilling to make the effort to extend 
the knee and when watching him twist, he 
is able to stand on the right leg with 
left leg off the ground indicating at 
least moderate strength in the quadriceps 
and hamstrings...He will not permit 
straight leg raising test to be done...As 
the interview progressed, he became more 
irate and hostile and wished to discuss 
the increase in his rating percentage.  
He wished me to give him an opinion about 
the arthritis in his hip.  X-ray's...taken 
in March 1995, were reviewed and I see no 
evidence of arthritis in either hip.  
However, an [older] X-ray was reported to 
show mild arthritis in the right hip.  I 
read [the veteran] that report and gave 
him my interpretation of his recent X-
ray's and he seemed quite concerned that 
I could not see arthritis in his hips.  
In discussion with him, it seemed that he 
has already made up his mind about his 
diagnosis, including...progressive 
arthritis in the hip...  

VA discharge summaries dated in September and October 1995 
includes a history that the veteran underwent surgical 
procedures consisting of lumbar decompression and L5-S1 
posterior lateral fusion using, in part, autologous hip bone.  
It was noted that the veteran presented a history of low back 
pain as a result of a fall in 1987.  Prior to surgery, he 
complained of low back pain that radiated down his right 
posterior leg.  It was noted that the veteran's right lower 
extremity was very difficult to examine due to his pain.  The 
veteran underwent pre-surgery psychological testing that 
demonstrated no evidence of malingering and he was therefore 
found to be a good candidate for surgery.  After the surgery 
was completed, it was noted that the veteran suffered 
transient right leg paresis, hypertonicity, and difficulty 
with pain control.  However, these symptoms spontaneously 
resolved.  Six days after surgery it was reported that the 
veteran was able to ambulate without the use of a cane.  
Prior to discharge, the veteran was noted to be "doing 
well."  The diagnosis was L5-S1 spondylolisthesis.  

In a written statement of November 1995, the veteran claimed 
that he continued to have ongoing problems with paralysis in 
his right hip/thigh.  An outpatient record of December 1995 
noted a follow-up examination for the veteran's lumbar 
surgery.  It was reported that the veteran's post-operative 
course was "odd."  The physician commented:

Immediately postop [the veteran] 
complained of not being able to move his 
legs and, however, after a short period 
of time, after being told that he may 
need to have an MRI and possible re-
exploration on an emergency basis, he was 
able to move his legs.  Postoperatively 
he did not have any problems other than 
pain.

It was found that his right leg had some weakness, was 
hypertonic, and had diminished reflexes.  However, the 
examiner noted that the veteran did not cooperate well with 
passive movement and his sensory examination was unreliable.  
The physician indicated that he had informed the veteran to 
refrain from continuing to use a wheelchair as it would lead 
to atrophy.  He was encouraged to try and walk as best he 
could.  

During his hearing on appeal in April 1996, the veteran 
testified that he was still recovering from his last back 
surgery.  He claimed that he was forced to use a cane and 
corset.  The veteran noted that he took pain medication to 
control his back pain.  He claimed that prolonged sitting, 
standing, or walking caused right side pain radiating into 
his lower extremity.

Another VA neurosurgery follow-up report in June 1996 noted 
the veteran's complaints of right hip pain that radiated into 
his right leg and numbness in the right thigh.  It was 
reported that the veteran ambulated with the assistance of a 
cane.  There was some persistent right-sided weakness, but 
its extent was difficult for the examiner to ascertain.  The 
veteran's sensation was grossly intact.  The impression was 
continued recovery from L5-S1 fusion with instrumentation.  
The examiner noted that the veteran "exhibits some unique 
perspectives into the etiology of his disease processes which 
may complicate the overall interpretation of his improvement 
at this point in time." 

The veteran underwent a VA orthopedic examination in January 
1998.  The examiner noted a detailed history of the veteran's 
medical treatment based on the evidence contained in the 
claims file.  The veteran's complaints included right hip 
pain on movement.  An examination was conducted of the 
veteran's right hip and thigh.  It was reported that an 
examination of the right hip could not be conducted in the 
conventional way due to the veteran's refusal or resistance 
to raise his leg.  However, the examiner estimated the right 
hip/thigh range of motion based on his observations of the 
veteran's movements during the examination.  The examiner 
also reported that the veteran manifested a glove-stocking 
type of hemi-anesthesia over the entire right side of his 
body, however, the examiner questioned the veracity of these 
claims.  It was noted that radiological studies of both hips 
showed absolutely no evidence of degenerative osteoarthritis 
and the right hip joint showed no difference with the left 
hip joint.

The diagnosis was status post lumbar fusion laminectomy with 
the pedicle screw fixation.  The examiner noted that there 
was no evidence of right hip joint involvement nor evidence 
of right hip arthritis.  The examiner opined that the 
veteran's complaints referable to his right hip were part of 
the residual symptoms of his low back disability.  After a 
review of the contemporaneous medical evidence in the late 
1980's, the examiner felt there was no evidence of an actual 
right hip injury during the veteran's military service.  He 
further noted that the June 1992 diagnosis of degenerative 
joint disease of the right hip as a residual of an injury was 
based on a "cursory, imprecise, unsubstantiated" VA 
examination.  Finally, the examiner opined that the veteran 
had a history of manifesting inconsistent examinations and he 
agreed with past examiners that the veteran had a large 
degree of "secondary gain, motive" and his pain behavior 
was consistent to accomplish this end.  

In March 1999, the Board remanded this case to the RO, 
specifically, to have the actual radiological report of the 
veteran's January 1998 hip X-ray incorporated into the claims 
file and then have the January 1998 examiner specifically 
render an opinion on the etiology of right hip disability in 
a written report.

The actual radiological report of the veteran's hip X-rays 
taken in January 1998 assessed mild degenerative arthritis of 
both hips.  In October 1999, the January 1998 examiner 
prepared an addendum to his previous report.  After a review 
of his previous report and the claims file, the examiner 
reiterated his opinion that there was no independent right 
hip or right leg problem.  Rather, he opined that the 
symptoms the veteran alleged originated in his right hip or 
thigh were actually symptoms caused by his low back 
disability; hence, the examiner responded negatively to 
queries (posed by the Board) as to whether there was any 
present disability of the right hip/leg that is related to 
the in-service injury, and as to extent of right hip/leg 
impairment due to, or aggravated by, his service-connected 
low back disability.  


II.  Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service, or for disability that is proximately due to or the 
result of a service-connected condition.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The 
Board observes that, with respect to the veteran's Army 
National Guard service, the applicable laws and regulations 
permit service connection only for a disability resulting 
from a disease or injury incurred in or aggravated coincident 
with active duty for training, or for disability resulting 
from injury during inactive duty training.  See 38 U.S.C.A. § 
101(22),(23),(24) (West 1991); 38 C.F.R. § 3.6 (1999).  

In reviewing a claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  

For a claim for service connection to be well-grounded, there 
must be competent evidence (lay or medical, as appropriate) 
of:  (1) a current disability; (2) an in-service injury or 
disease; and (3) a nexus between the current disability and 
the in-service injury or disease.  Epps v. Gober, 126 
F.3d 1464, 1468 (1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Alternatively, a claim may be established as well grounded 
under the provisions of 38 C.F.R. § 3.303.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The veteran and his representative have advanced alternate 
theories in support of the claim for service connection for a 
right hip/thigh disability.  The first is that he sustained a 
right hip disability at the time of his in-service injury in 
1987.  In the alternative, it has been argued that the 
veteran currently had a right hip/thigh disability that was 
caused or aggravated by his service-connected low back 
disability.  However, to establish a nexus between a current 
right thigh/hip disorder and either the veteran's in-service 
injury or service-connected disorder, an objective medical 
opinion is required.  As a lay person without medical 
training or expertise, neither the veteran nor his 
representative is competent to provide such an opinion.  See 
Zang v. Brown, 8 Vet. App. 246 (1995).  Likewise, the 
veteran's statement as to what VA doctors told him as to the 
origin of any right thigh/hip disability does not constitute 
competent evidence of the required nexus.  See Robinette, 8 
Vet. App. at 77-78.  

Turning to the medical evidence of record, the Board notes 
that, notwithstanding the January 1998 examiner's conclusion 
that there is no independent right thigh/hip disorder, the 
veteran is currently shown to suffer from arthritis of the 
hips, as demonstrated on x-rays taken in 1992 and 1998.  The 
Board finds that such evidence is sufficient to satisfy the 
"current disability" criterion.  The veteran asserts that 
he has continual complaints of right hip/thigh pain and other 
symptoms since his in-service injury in 1987.  However, there 
is no objective evidence to establish that the veteran even 
experienced a right hip injury in service.  Rather, at the 
time of the 1987 low back injury (and subsequently), his 
right hip/thigh symptoms appear to have been considered as 
manifestations of the low back injury for which he 
subsequently was granted service connection; he appears to 
have acknowledged as much in his statement of November 1991 
(although he, nonetheless, now asserts that service 
connection for a right hip/thigh condition also is 
warranted).  

As noted above, a June 1992 VA orthopedic examiner diagnosed 
right hip degenerative arthritis, and indicated that such 
condition was the residual of a previous injury; degenerative 
changes were confirmed on X-ray of the right hip and noted 
the possibility of an old chip fracture.  However, the June 
1992 examiner did not identify the source of the injury to 
which he referred.  Significantly, he did not indicate that 
any such injury occurred in connection with the veteran's 
service, to include the 1987 period of inactive duty 
training; further, as his opinion does not include a 
recitation of the veteran's medical history (reported, or 
otherwise), there is no information from which such a 
conclusion could be inferred; hence, his opinion cannot be 
accepted as establishing a nexus between the veteran's 
current right hip arthritis and his in-service low back 
injury in 1987.  The record also includes a January 1998 
impression of mild degenerative changes of the hips; however, 
no opinion as to the etiology of that disability was offered.

The only other opinion that putatively addresses the etiology 
of a current right hip disability is the initial examination 
report and addenda of the January 1998 VA examiner.  However, 
because that examiner determined that the veteran's current 
right lower extremity symptoms were associated with his low 
back disability, he did not offer any opinion that would 
support a claim for service connection for a right hip/thigh 
disorder on either a primary or secondary basis. 

Under these circumstances, the Board must conclude that the 
medical evidence does not support either of the veteran's and 
his representative's theories as to why service connection 
should be established.  In the absence of competent medical 
evidence of a nexus between any current right hip/thigh 
disability and service, the veteran's claim is not plausible, 
and must be denied as not well grounded.  
As such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468.  Indeed, the Court recently has emphasized that 
VA cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997). 

The Board acknowledges that, in its prior October 1995 
remand, an attempt was made to obtain VA medical opinion as 
to whether service connection for right thigh/hip disability 
was warranted on either a primary or secondary basis.  In May 
1999, the matter was remanded, a second time, for compliance 
with the directives of the prior remand, specifically as 
regards the previously requested medical opinion, consistent 
with the Court's decision in Stegall v. West, 11 Vet. App. 
268, 271 (1998) (a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand).  
However as the Court has recently emphasized, there is no 
duty to develop the record with respect to claim not 
established as well-grounded claim; hence, the Board is not 
required to enforce the terms of its prior remand.  See 
Roberts v. West, 13, Vet. App. 185 (1999).  Under this 
reasoning, as well as the Court's holding in Morton, referred 
to above, the Board also is not required to, again, remand 
this matter to correct any remaining deficiencies the 
opinions received in connection with its prior requests.  Id.  

As the veteran has been advised of the reasons for the denial 
of his claim, the Board finds that the duty to inform the 
veteran of the evidence needed to support his claim for 
service connection is met.  See 38 U.S.C.A. § 5103 (West 
1991); Robinette, supra.  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a right hip/thigh disability, to include as 
secondary to service-connected low back disability, is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 14 -


- 13 -


